  PROB 12A
  (7/93)

                               United States District Court
                                                     for
                                 WESTERN DISTRICT OF TEXAS

                            Report on Offender Under Supervision

Name of Offender: Bryan Mask                                       Case Number: AU:17-CR-00432(1)-SS
Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior United States District Judge
Date of Original Sentence: April 13, 2018
Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924 (a)(2)
Original Sentence: Thirty-Three (33) months custody, followed by a three (3) year term of supervised
release with the following special conditions: substance abuse treatment, mental health treatment, abstain
from alcohol/other intoxicants, take all medication as directed, search and seizure, and a $100 special
assessment (paid if full)

Type of Supervision: Supervised Release                        Date Supervision Commenced: May 5, 2020
Assistant U. S. Attorney: Anthony Wayne Brown                     Defense Attorney: Todd Nickle-Retained


                                      PREVIOUS COURT ACTION

  None.

                                    NONCOMPLIANCE SUMMARY

  Violation Special Condition: “The defendant shall refrain from the use of alcohol and all other
  intoxicants during the term of supervision.”

  Violation Mandatory Condition No. 3: “The defendant shall refrain from any unlawful use of a
  controlled substance. The defendant shall submit to one drug test within 15 days of release on probation
  or supervised release and at least two periodic drug tests thereafter (as determined by the court), but the
  condition stated in this paragraph may be ameliorated or suspended by the court if the defendant’s
  presentence report or other reliable sentencing information indicates low risk of future substance abuse by
  the defendant.”
Mask, Bryan
Report on Offender Under Supervision
Page 2

Nature of Non-Compliance: On June 3, 2021, Mask submitted a urine specimen which tested positive
for methamphetamine. On this same date, Mask admitted to its use and admitted to having abused
methamphetamine on several occasions, and he last used methamphetamine on or about May 31, 2021.

 U.S. Probation Officer Action: Mr. Mask recently relocated back to Austin, Texas, after his case was
denied for transfer of supervision to the Eastern District of Texas, because he had tested positive for
methamphetamine during his initial office visit. Since returning to Austin, he has been re-referred to co-
occurring counseling and psychiatric medication care. Because Mask has taken full responsibility for his
relapse, it is respectfully requested Mask be allowed to continue treatment at Kearley and Schmidt and he
continue random urinalysis testing with no further Court action at this time. Accordingly, the Court
reserves the right to revisit this allegation in the future. In addition, should Mask incur any further
violations, the Court will be notified.

                                                                    Respectfully submitted,

                                                                    ___________________
                                                                    Stephanie A. Morales
                                                                    Senior U.S. Probation Officer
                                                                    Date: June 29, 2021
Approved:

____________________________
Martha N. Davis
Supervising U.S. Probation Officer
Date: June 29, 2021
   Mask, Bryan
   Report on Offender Under Supervision
   Page 3



THE COURT ORDERS:
☐ No Action
☐ Submit a Request for Modifying the Conditions of Term of Supervision
☐ Submit a Request for Warrant or Summons
☐ Other



                                                                         Honorable Susan Hightower
                                                                           U.S. Magistrate Judge
                                                                              June 30, 2021
                                                                                   Date
